Citation Nr: 9923837	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently rated as 70 percent 
disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


 
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the San 
Juan, Puerto Rico Regional Office (hereinafter RO).  The 
Board notes that the veteran, after postponing a hearing 
before a hearing officer at the RO scheduled for September 
1998, failed to report to another such hearing scheduled for 
October 1998.  There is nothing in the record to suggest that 
the veteran still desires a hearing, and the Board will thus 
adjudicate the claims on appeal.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's schizophrenia is productive of symptoms 
causing no more than deficiencies in most areas and an 
inability to establish and maintain effective relationships; 
total occupational and social impairment due to service 
connected psychiatric pathology has not been demonstrated.

3.  The veteran has a Master's Degree in counseling and 
guidance and has employment experience as a junior high 
school teacher and counselor.  He apparently last worked 
full-time in 1979.  

4.  The veteran's only service-connected disability is 
schizophrenia, and this disorder does not render it 
impossible for the average person to follow a substantially 
gainful occupation or render the veteran unable to secure or 
follow a substantially gainful occupation consistent with his 
occupational experience and education.

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis or the assignment of a total 
disability rating for compensation based on individual 
unemployability on an extraschedular basis.



CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 70 
percent for schizophrenia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9204 (1998).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I. Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under regulations that took effect November 7, 1996, a 70 
percent evaluation is warranted for undifferentiated 
schizophrenia when occupational and social impairment is 
present with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation for 
undifferentiated schizophrenia is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9204.  

With the above legal criteria in mind, the relevant clinical 
and adjudicative history will be briefly summarized.  The 
service medical records reflect treatment for symptoms 
consistent with anxiety and depression.  Following service, 
"latent-type" schizophrenia was diagnosed at a VA 
examination completed in March 1972, and it was the opinion 
of a VA psychiatrist in April 1972 that the veteran's 
schizophrenia was a "direct maturation" of the in-service 
anxiety symptomatology.  Thereafter, service connection for 
schizophrenia was granted by an April 1972 rating decision, 
and a 50 percent rating was assigned.  The disability rating 
for schizophrenia was increased to 70 percent by a February 
1974 rating decision following a VA examination in that month 
that showed the veteran's schizophrenia to be severe.  
Following an October 1974 VA examination which indicated the 
veteran's schizophrenia was only "moderately severe," a 
December 1974 rating decision reduced the rating for 
schizophrenia to 50 percent.  This rating was again increased 
to 70 percent by a February 1977 rating decision following a 
December 1976 VA examination that assessed the degree of 
disability due to schizophrenia as severe.  This 70 percent 
rating has been continued until the present time.  

Additional relevant evidence includes a report from a VA 
field investigation completed in June 1981.  This report 
indicated that the veteran's intellectual capacity was above 
average and that he held a Master's Degree in counseling and 
guidance.  It was also reported that the while the veteran 
was employed as a junior high school teacher in 1976, he 
destroyed a "flint glass" in an impulse of anger.  It was 
also reported that the veteran was "aggressive" against one 
of his students on another occasion.  In 1979, the veteran 
reportedly worked as a counselor, in connection with 
attaining his Master's Degree, without further incident, 
although he was described as a "lover of solitude."  In 
addition, witnesses described the veteran as being 
incommunicative, antisocial, anxious, tense, and 
"irreconcilable and unreasonable."  

The June 1981 report described the veteran's employment as 
follows:  After separation from service, he worked for three 
or four months in a "plow share workshop."  It was 
indicated that the veteran had not been gainfully employed 
since 1972, and that he studied full time from 1972 to 1979.  
The conclusions following the June 1981 investigation were 
that the veteran was intellectually and educationally "well 
performed," but that his social adjustment was poor.  It was 
also concluded that the veteran's industrial adjustment had 
been impaired since 1971 or 1972 due to his "emotional and 
mental condition."  

Turning to the most recent pertinent clinical evidence, a 
September 1997 report from a private psychiatrist included 
the recommendation that the veteran be treated for an 
indefinite period of time.  It was indicated by this examiner 
that the veteran's prognosis was poor and that he was not 
rehabilitable.  This psychiatrist also stated that the 
veteran was totally and permanently disabled.  Upon 
examination at that time, the veteran was said to be oriented 
to person and partially disoriented to space and time.  
Intellectual functioning was said to be adequate, although he 
was said to have impulsive judgment and a short attention 
span.  Auditory hallucinations were reported and it was 
indicated that veteran exhibited psychomotor retardation, 
especially with stress.  

The veteran was examined by a VA psychiatrist in October 
1997, with the examiner indicating that the veteran's 
clinical record was reviewed carefully.  The veteran reported 
that he only worked for a short period of time following 
separation from service but that he had never been 
hospitalized for treatment of his psychiatric disorder.  
Continuous psychiatric outpatient treatment through 1996 was 
described, and his medications were listed as Thorazine, 
Artane and Dalmane.  The veteran reported having a very 
isolated type of existence in his home, and that deviations 
from his normal routine resulted in depression and even 
physical symptoms.  Upon examination, the veteran was found 
to be alert and in contact with reality.  His answers during 
his interview were relevant and coherent, but he was said to 
be apprehensive during this process.  Hallucinations were 
reported, but the veteran had no active delusions.  The 
veteran was not suicidal or overly homicidal, but the veteran 
stated that he had adopted an isolated and avoidant lifestyle 
due to fear of losing his temper around others.  His affect 
was flat and his mood was guarded, and he was oriented to all 
three spheres.  Memory and intellectual functioning were 
well-preserved and judgment was fair.  Insight was said to 
only be superficial.  The Global Assessment of Functioning 
(GAF) score was 50-55, which corresponds with, at worst, 
"serious" impairment in social and occupational 
functioning. 

Applying the pertinent legal criteria to the facts summarized 
above, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a rating in excess of 70 
percent rating for a service-connected psychiatric disability 
is warranted.  More specifically, after thoroughly reviewing 
the evidence on file, the Board concludes that the veteran's 
psychiatric symptomatology does not produce total social and 
industrial impairment. 

Significantly, a 100 percent psychiatric evaluation under 
38 C.F.R. § 4.130 requires gross impairment in thought 
processes or communication; however, the most recent VA 
examination reveals that the veteran was oriented to all 
three spheres and that his memory and intellectual 
functioning was well-preserved.  Moreover, even though the 
veteran's psychiatric impairment was described as being more 
severe by the private psychiatrist who examined the veteran 
in September 1997, this examiner also assessed the veteran's 
intellectual functioning as being adequate.  Furthermore, the 
veteran's answers to questioning posed by the VA psychiatrist 
in October 1997 were relevant and coherent, and the veteran 
thus appears to have the ability to communicate well with no 
gross impairment in thought process.  In addition, there was 
no evidence of grossly inappropriate behavior at the most 
recent VA psychiatric examination.  

As for some of other criteria for a 100 percent rating listed 
at 38 C.F.R. § 4.130, the recent clinical evidence showed the 
veteran to be without suicidal or homicidal ideation, with no 
indication that he was otherwise in persistent danger of 
hurting himself or others.  Moreover, there is no evidence 
that he experiences an inability to perform activities of 
daily living due to his psychiatric disability, as the 
evidence suggests that the veteran functions well when in his 
home or when he is not exposed to significant contact with 
other persons.  Finally, the October 1997 VA examination 
showed the veteran to be oriented to time and place and to 
not have a well-preserved memory.  While the Board notes that 
the veteran was found by the private psychiatrist who 
examined him in August 1997 to be "partially disoriented" 
to space and time, and the findings from this examination 
were said by this physician to demonstrate "total and 
permanent" disability, the Board concludes that when this 
evidence is viewed in the context of the findings from the 
most recent VA psychiatric examination, the disability 
picture associated with service-connected schizophrenia does 
not demonstrate "total"  social and industrial 
inadaptability so as to warrant an evaluation in excess of 70 
percent.  Of particular relevance in making this 
determination is the conclusion by the VA physician who 
examined the veteran in October 1996 that the veteran's GAF 
was 50-55, which does not demonstrate or even approach the 
"total" disability which would have been indicated if the 
GAF score was much lower.  

In concluding that the criteria for a rating in excess of 70 
percent for the veteran's schizophrenia are not met, the 
Board has considered the written argument presented by and on 
behalf of the veteran asserting that his psychiatric 
disability is so severe as to warrant the assignment of a 100 
percent rating.  The probative weight of this "positive" 
evidence, however, is overcome by that of the recent 
objective "negative" clinical evidence, particularly that 
contained in the report from the October 1997 VA psychiatric 
examination.  Francisco, 7 Vet. App. at 55; Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Also considered by 
the Board were the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither  hospitalization nor marked interference with 
all employment due to the veteran's service-connected 
schizophrenia is demonstrated, nor is there any other 
evidence that this disorder involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

II. Total Disability Rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a) (1998).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled. 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1998).

In this case, the only service connected disability is 
schizophrenia which, as indicated above, is rated as 70 
percent disabling.  Thus, the veteran does not meet the 
schedular criteria for total disability.  Remaining for 
consideration is whether the veteran is "unable to secure or 
follow a substantially gainful occupation" as a result of 
his schizophrenia.  Also relevant to this determination are 
the provisions of 38 C.F.R. § 3.340, which provide that a 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.   

As indicated in the previous section, the veteran has a 
Master's Degree in counseling and guidance, and an employment 
history that includes teaching in a junior high school and 
working as a counselor, apparently in connection with 
obtaining his Master's Degree.  The veteran's employment, 
however, appears to have been severely limited, as it was 
indicated on the report from the June 1981 VA field 
examination that the veteran had not been "gainfully 
employed" since 1972. After reviewing this evidence, as well 
as the clinical evidence pertinent to disability attributable 
to schizophrenia discussed in the previous section, the Board 
finds that the evidence does not demonstrate that disability 
due to his service-connected schizophrenia is so severe as to 
render it impossible for the "average" person, or for the 
veteran individually, to secure and follow any substantially 
gainful occupation.  As indicated in the previous section, 
the veteran's intellectual functioning and memory is 
currently shown to be well persevered, and the veteran's 
schizophrenia has not required hospitalization.  In addition, 
the evidence indicated the veteran is able to function 
independently, particularly when not exposed to the 
interference of other persons.  In short, while employment 
that involves substantial contact with other people might be 
precluded by the veteran's schizophrenia, the evidence does 
not suggest that all forms of employment, particularly an 
occupation in which the veteran's contact with other people 
would be limited, is precluded.   Thus, it is the Board's 
determination that the veteran is not precluded from 
performing a substantially gainful occupation as a result of 
his service-connected schizophrenia.  Accordingly, 
entitlement to a total disability rating for compensation 
based on individual unemployability is denied.   

While the Board recognizes that the veteran's schizophrenia 
has significantly affected his ability to work, particularly 
as a teacher or counselor, for a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor from which it cannot be reasonably 
concluded that gainful employment is possible.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  In short, the Board 
concludes that the veteran's schizophrenia is not so severely 
disabling as to render the average person similarly situated 
to the veteran unable to secure and follow substantially 
gainful employment, nor does the evidence of record reflect 
that this condition would render him individually unable to 
follow a substantially gainful occupation. 

In reaching the above conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b), and 4.16(b), which provide that, to 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this 
case, as indicated in previous section, the Board finds the 
evidence in its entirety does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of regular schedular standards. Therefore, the 
Board finds that he is not entitled to a total evaluation on 
under the provisions of 38 C.F.R. § 3.321 or 4.16(b).


ORDER

Entitlement to a rating in excess of 70 percent for 
schizophrenia, undifferentiated type, is denied.  

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.   



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

